


Exhibit 10.4
PARKWAY PROPERTIES, INC.
2011 EMPLOYEE INDUCEMENT AWARD PLAN
Restricted Share Agreement


FOCUS Plan
Absolute Return Goal


[Date]




Dear __________:


We are pleased to notify you that the Committee under the Parkway Properties,
Inc. 2011 Employee Inducement Award Plan (the “Incentive Plan”) has designated
you as the recipient of a grant of Restricted Shares, as part of the Company’s
FOCUS Plan.  This letter, once signed by you, will constitute your Restricted
Share agreement.  The grant is subject to your entry into this agreement.
 
1. The number of Restricted Shares covered by the grant is _____ shares, and the
date of the grant is _____.
 
2. When a term defined in the Incentive Plan is used in this agreement, the
definition given in the Incentive Plan will apply for the purposes of this
agreement.
 
3. Your interest in the Restricted Shares is forfeitable and will become
nonforfeitable only to the extent it is earned by the Company’s achievement of
the performance goal set out in paragraph 4 and then vested by your satisfaction
of the service conditions set out in paragraph 5.
 
4. Portion of Grant Earned upon Achievement of Performance Goal.
 
(a) The performance goal for this grant is based on the Company’s compounded
annual total return to our shareholders (“TRS”) over the three-year period
ending June 30, 2013 (the “Performance Period”), as determined and certified by
the Compensation Committee.  The Restricted Shares covered by this grant will be
earned in accordance with the following table, if the Company achieves or
exceeds a threshold compounded annual TRS for the Performance Period of 10
percent:
 
Compounded Annual
TRS for Performance Period
Cumulative Percentage of Grant Earned
Below 10%
0%
At least 10%, but less than 12%
15%
At least 12%, but less than 14%
60%
14% or greater
100%

 

 
 
 

--------------------------------------------------------------------------------

 
 
(b) The portion of this grant that is earned pursuant to paragraph 4(a) (your
“Earned Restricted Shares”) will equal the number of Restricted Shares covered
by this grant multiplied by the Percentage of Grant Earned from the table in
paragraph 4(a).  As of June 30, 2013, you will automatically forfeit all
interest in any portion of the grant that has not been earned pursuant to
paragraph 4(a) and the portion of your dividend account (described in paragraph
6) attributable to the forfeited Restricted Shares.
 
(c)   (i)           TRS for the Performance Period shall mean, with respect to
the Company, (A) the sum of (1) the change in the Average Share Price (as
defined below) for the Performance Period (determined using the average prices
per Share for the month ended June 30, 2010, and for the month ending June 30,
2013), plus (2) reinvested dividends and other distributions paid with respect
to Common Shares during the Performance Period, divided by (B) the Average Share
Price for the month ended June 30, 2010, all of which is subject to adjustment
as provided in paragraph 10.  For the purpose of computing TRS, dividends and
other distributions paid with respect to Common Shares shall be assumed to be
reinvested in Common Shares as of the end of the month in which paid.
 
(ii)           For the purpose of this paragraph 4(c), the “Average Share Price”
for a particular period means the average of the Fair Market Values of a Share
on all the dates in that period on which the exchange on which Shares are traded
is open.
 
(iii)           The “compounded annual TRS” for the Performance Period shall be
calculated in accordance with the generally accepted calculation of a compounded
annual growth rate over a defined period.
 
(iv)           No portion of the grant shall be earned under paragraph 4(a)
unless and until the Committee has certified the TRS and compounded annual TRS
for the performance period.
 
5. Service Condition.
 
(a) The following schedule will determine your nonforfeitable (“vested”)
interest in your Earned Restricted Shares, if any (see paragraph 4(b)):
 
If you remain in the employ of the Company or a Subsidiary on the date below:
Your interest in the following percentage of your Earned Restricted Shares will
become vested on that date:
   
July 15, 2013
50 percent
July 15, 2014
An additional 50 percent



(b) If your employment with the Company and its Subsidiaries terminates on or
before June 30, 2013, by reason of your death or Permanent Disability, you or
your estate will become vested on June 30, 2013, in a fraction of your Earned
Restricted Shares.  The numerator of the fraction will be the number of full
months elapsed from June 1, 2011, through the date of termination, and the
denominator will be 25.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) If your employment with the Company and its Subsidiaries terminates after
June 30, 2013, but before July 15, 2014, by reason of your death or Permanent
Disability, your interest in Earned Restricted Shares that have not yet vested
under paragraph 5(a) will become vested on the date of the termination of your
employment.
 
6. The period beginning on the date of grant during which your interest in
Restricted Shares remains forfeitable is called the Restricted Period for those
Restricted Shares.  During the Restricted Period with respect to Restricted
Shares the Company will hold the certificate for those Restricted Shares, and
you may not assign or otherwise transfer those Restricted Shares or any interest
in those Restricted Shares.  You may, however, vote the Restricted
Shares.  During the Restricted Period with respect to Restricted Shares, no
dividends will be paid with respect to the Restricted Shares, but the Company
will credit a bookkeeping account with amounts equal to the dividends that would
otherwise be payable with respect to those Restricted Shares, and the amounts
credited to your dividend account will be payable only as provided in paragraph
7.
 
7. If your interest in any Earned Restricted Shares becomes vested under
paragraph 5, the Company will deliver a number of Common Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its discretion) and pay the
amount credited to your dividend account under paragraph 6 with respect to those
vested Shares.  The Company will make the delivery and payment as soon as
practicable after the later of (i) the vesting date specified in paragraph 5 for
such Restricted Shares and (ii) the Committee’s certification of its
determination regarding the Company’s achievement of the performance goal, but
in no event later than December 31 of the year in which the vesting date occurs.
The Company will make the delivery to you or, in the event of your death, to
your estate or the person to whom your rights are transferred by will or under
the laws of descent and distribution, subject to satisfaction of any federal,
state, and local income and employment tax withholding obligation incurred by
the Company.
 
8. The Company will deduct from any payment of dividend equivalents the amount
of tax it is obliged to withhold with respect to the payment.  You or, in the
event of your death, the person to whom Shares will be delivered may make
provision for payment of any tax the Company is obliged to withhold in
connection with the vesting of your interest or the delivery of the Shares, by
making payment to the Company in cash.  The Company may elect in its discretion
to retain Shares from the number deliverable, to satisfy its withholding
obligation.
 
9. The Company has provided you with a copy of the Incentive Plan, which
describes certain terms, conditions, restrictions, and limits on the Restricted
Shares granted to you.  In addition to being subject to the terms of this
agreement, the grant to you is subject to the terms, conditions, restrictions,
and limits set forth in the Incentive Plan, as if they were set forth in full in
this agreement, including the following:
 
(a) You will forfeit any portion of the grant that is not earned pursuant to
paragraph 4.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(b) You will forfeit any Earned Restricted Shares in which your interest does
not vest under paragraph 5.
 
Upon a forfeiture, all interest in the affected Restricted Shares and in the
portion of your dividend account attributable to those Shares will automatically
revert to the Company.
 
10. Upon the occurrence of certain events relating to the Company’s Common
Shares contemplated by Section 10 of the Incentive Plan, the Committee shall
make adjustments in the number of Restricted Shares then outstanding and the
number and kind of securities that may be issued in respect of the Award. No
such adjustment shall be made with respect to any ordinary cash dividend paid on
the Common Shares.  Furthermore, the Committee shall adjust the performance
measures and performance goals referenced in paragraph 4 to the extent (if any)
it determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (a) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Company, (b) any
change in accounting policies or practices, (c) the effects of any special
charges to the Company’s earnings, or (d) any other similar special
circumstances.
 
11. (a)           For the purposes of paragraphs 5(b) and (c) and 11(b), the
term “termination of employment” shall be construed to mean a separation from
service, as that term is defined in the regulations under section 409A of the
Code.
 
(b) If you are, on the date of termination of employment, a specified employee,
as that term is used in regulations under section 409A of the Code, no payment
of an amount that is deferred compensation for purposes of section 409A of the
Code may be made until the first day of the seventh month beginning after
termination of employment.  The Company believes the amounts payable under this
agreement are not deferred compensation for purposes of section 409A of the
Code, and this paragraph shall be construed accordingly unless this belief is
demonstrated to be incorrect.
 
12. Section 3 of the Change in Control Agreement in effect on the date of grant
between you and the Company (the “CIC Agreement”) provides for immediate full
vesting of equity awards upon a Change in Control.  This Restricted Share
Agreement amends the CIC Agreement to make Section 3 of the CIC Agreement
inapplicable to the Restricted Shares granted under this agreement and any
dividend account attributable to them. You agree that Section 11 of the
Incentive Plan (entitled “Change in Control”) supersedes Section 3 of the CIC
Agreement with respect to the Restricted Shares granted under this agreement and
any dividend account attributable to them.
 
[Intentionally left blank]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Restricted Share Award
Agreement to be executed as of __________.


               PARKWAY PROPERTIES, INC.




                 By                 __________________________________




By executing this agreement, I acknowledge receipt of a copy of the Parkway
Properties, Inc. 2011 Employee Inducement Award Plan and agree to be bound by
the terms and conditions of the Incentive Plan and this agreement.  I also agree
to follow any guidelines promulgated by the Company from time to time for the
ownership and retention of Shares by directors, officers, and executives, as
applicable to me.




Date:  __________                                                      _____________________________________









 
5

--------------------------------------------------------------------------------

 
